Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,708,046. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,708,046 anticipate the claims at issue.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters US 10,579,994 in view of Hughes US 2016/0248586 in view of Vakili US 11,343,087


As per claim 1. Walters teaches A method for generating a blockchain, comprising: performing a first hash using a first group of data and a first nonce as an input to a hash function to generate a first digital signature for a first block, establishing the first block of the blockchain using the first group of data, the first nonce and the first digital signature; performing a second hash using a second group of data, a second nonce and the first digital signature as an input to the hash function to generate a second digital signature for the second block, and establishing the second block of the blockchain using the second group of data, the second nonce, the first digital signature and the second digital signature.  (Column 6 lines 48-56) (Column 12 line 58 to Column 13 line 39) (Walters in general teaches the art of the blockchain, including digitally signing a first block, including a nonce, and as is known in the blockchain art, performing a second hash/digital signature which incorporates the previous block of data, including the nonce and first digital signature/hash as input)

Hughes teaches wherein the hash function uses encryption based on quantum key distribution [0050] (teaches generation of keys by QKD which are further used to generate digital signatures)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the quantum encryption of Hughes with the blockchain of Walters because it increases the encryption level and therefore security.

Vakili explicitly teaches using N-state qudits, where N is greater than 2;  (Column 3 lines 35-60)
It would have been well known to one of ordinary skill in the art to include the qudits of Vakili with the QKD of Hughes because using multiple qudits is a function of QKD, but examiner has included an explicit teaching for thoroughness.

As per claim 4. Hughes teaches The method of Claim 1, wherein the step of performing the first hash further comprises: receiving the first group of data and the first nonce; generating a first secret key using a quantum key generation process; generating the first digital signature using the generated first secret key.  [0050]
Walters teaches limitations related to blockchain and nonces as shown in claim 1.

As per claim 8. Walters teaches A system for generating a blockchain, comprising: an input for receiving a plurality of groups of data; blockchain processing circuitry for generating the blockchain for the plurality of groups of data, wherein the blockchain processing circuitry generates the blockchain by: performing a first hash using the first group of data and a first nonce as an input to a hash function to generate a first digital signature for a first block,  wherein the hash function uses encryption establishing the first block of the blockchain using the first group of data, the first nonce and the first digital signature; performing a second hash using the second group of data, a second nonce and the first digital signature as an input to the hash function to generate a second digital signature for the second block, wherein the hash function and establishing the second block of the blockchain using the second group of data, the second nonce, the first digital signature and the second digital signature.   (Column 6 lines 48-56) (Column 12 line 58 to Column 13 line 39) (Walters in general teaches the art of the blockchain, including digitally signing a first block, including a nonce, and as is known in the blockchain art, performing a second hash/digital signature which incorporates the previous block of data, including the nonce and first digital signature/hash as input)

Hughes teaches wherein the hash function uses encryption based on quantum key distribution [0050] (teaches generation of keys by QKD which are further used to generate digital signatures)

Vakili explicitly teaches using N-state qudits, where N is greater than 2;  (Column 3 lines 35-60)
It would have been well known to one of ordinary skill in the art to include the qudits of Vakili with the QKD of Hughes because using multiple qudits is a function of QKD, but examiner has included an explicit teaching for thoroughness.


As per claim 11. Hughes teaches The system of Claim 8, wherein the performing the first hash by the blockchain processing circuitry further comprises: receiving the first group of data and the first nonce; generating a first secret key using a quantum key generation process; generating the first digital signature using the generated first secret key.   [0050]
Walters teaches limitations related to blockchain and nonces as shown in claim 1.



Claim(s) 15, 16, 18, 19, 21, 22, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters US 10,579,994 in view of Hughes US 2016/0248586 in view of Forbes WO 2018/134799A1 

As per claim 15. Walters teaches A method for generating a blockchain, comprising: performing a first hash using a first group of data and a first nonce as an input to a hash function to generate a first digital signature for a first block, wherein the hash function uses encryption based on quantum key distribution and orbital angular momentum; establishing the first block of the blockchain using the first group of data, the first nonce and the first digital signature; performing a second hash using a second group of data, a second nonce and the first digital signature as an input to the hash function to generate a second digital signature for the second block, and establishing the second block of the blockchain using the second group of data, the second nonce, the first digital signature and the second digital signature.  (Column 6 lines 48-56) (Column 12 line 58 to Column 13 line 39) (Walters in general teaches the art of the blockchain, including digitally signing a first block, including a nonce, and as is known in the blockchain art, performing a second hash/digital signature which incorporates the previous block of data, including the nonce and first digital signature/hash as input)

Hughes teaches wherein the hash function uses encryption based on quantum key distribution [0050] (teaches generation of keys by QKD which are further used to generate digital signatures)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the quantum encryption of Hughes with the blockchain of Walters because it increases the encryption level and therefore security.


Forbes teaches that QKD uses orbital angular momentum (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the features of Forbes in combination with the prior art because it allows both classic and quantum methods of cryptography (page 2)

As per claim 16. Hughes teaches The method of Claim 15, wherein the step of performing the first hash further comprises: receiving the first group of data and the first nonce; generating a first secret key using a quantum key generation process; generating the first digital signature using the generated first secret key.  [0050]
Walters teaches limitations related to blockchain and nonces as shown in claim 1.

As per claim 18.  Forbes teaches The method of Claim 15 further including processing the first group of data and the first nonce to associate an orthogonal function with the first group of data and the first nonce.  (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the features of Forbes in combination with the prior art because it allows both classic and quantum methods of cryptography (page 2)


As per claim 19. Forbes teaches The method of Claim 18, wherein the orthogonal function comprises at least one of a modified Hermite polynomials, Jacobi polynomials, Gegenbauer polynomials, Legendre polynomials, Chebyshev polynomials and Laguerre functions.  (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the features of Forbes in combination with the prior art because it allows both classic and quantum methods of cryptography (page 2)

As per claim 21. Walter teaches A system for generating a blockchain, comprising: an input for receiving a plurality of groups of data; blockchain processing circuitry for generating the blockchain for the plurality of groups of data, wherein the blockchain processing circuitry generates the blockchain by: performing a first hash using the first group of data and a first nonce as an input to a hash function to generate a first digital signature for a first block, establishing the first block of the blockchain using the first group of data, the first nonce and the first digital signature; performing a second hash using the second group of data, a second nonce and the first digital signature as an input to the hash function to generate a second digital signature for the second block, wherein the hash function uses encryption based on the quantum key distribution and the orbital angular momentum; and establishing the second block of the blockchain using the second group of data, the second nonce, the first digital signature and the second digital signature.  (Column 6 lines 48-56) (Column 12 line 58 to Column 13 line 39) (Walters in general teaches the art of the blockchain, including digitally signing a first block, including a nonce, and as is known in the blockchain art, performing a second hash/digital signature which incorporates the previous block of data, including the nonce and first digital signature/hash as input)

Hughes teaches wherein the hash function uses encryption based on quantum key distribution [0050] (teaches generation of keys by QKD which are further used to generate digital signatures)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the quantum encryption of Hughes with the blockchain of Walters because it increases the encryption level and therefore security.

Forbes teaches that QKD uses orbital angular momentum (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the features of Forbes in combination with the prior art because it allows both classic and quantum methods of cryptography (page 2)


As per claim 22. Hughes teaches The system of Claim 21, wherein the performing the first hash by the blockchain processing circuitry further comprises: receiving the first group of data and the first nonce; generating a first secret key using a quantum key generation process; generating the first digital signature using the generated first secret key.  [0050]
Walters teaches limitations related to blockchain and nonces as shown in claim 1.

As per claim 24. Forbes teaches The system of Claim 21 further including processing the first group of data and the first nonce to associate with the first group of data and the first nonce an orthogonal function.  (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the features of Forbes in combination with the prior art because it allows both classic and quantum methods of cryptography (page 2)


As per claim 25. Forbes teaches The system of Claim 24, wherein the orthogonal function comprises at least one of a modified Hermite polynomials, Jacobi polynomials, Gegenbauer polynomials, Legendre polynomials, Chebyshev polynomials and Laguerre functions.  (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the features of Forbes in combination with the prior art because it allows both classic and quantum methods of cryptography (page 2)




Claim(s) 2, 3, 6, 7, 9, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters US 10,579,994 in view of Hughes US 2016/0248586 in view of Vakili US 11,343,087 in view of Forbes WO 2018/134799A1


As per claim 2. Forbes teaches The method of Claim 1, wherein the hash function further uses quantum key distribution using orbital angular momentum to perform the first hash and the second hash.  (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the features of Forbes in combination with the prior art because it allows both classic and quantum methods of cryptography (page 2)

As per claim 3. Forbes teaches The method of Claim 1, wherein the hash function further uses quantum key distribution using an orthogonal function to perform the first hash and the second hash.  (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)


As per claim 6. Forbes teaches The method of Claim 4 further including processing the first group of data and the first nonce to associate an orthogonal function with the first group of data and the first nonce.  (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)

As per claim 7. Forbes teaches The method of Claim 6, wherein the orthogonal function comprises at least one of a modified Hermite polynomials, Jacobi polynomials, Gegenbauer polynomials, Legendre polynomials, Chebyshev polynomials and Laguerre functions (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)

As per claim 9. Forbes teaches The system of Claim 8, wherein the hash function further uses quantum key distribution using orbital angular momentum to perform the first hash and the second hash.  (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)

As per claim 10. Forbes teaches The system of Claim 8, wherein the hash function further uses quantum key distribution using an orthogonal function to perform the first hash and the second hash.  (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)

As per claim 13. Forbes teaches The system of Claim 11, wherein the block processing circuity further generates the blockchain by processing the first group of data and the first nonce to associate an orthogonal function with the first group of data and the first nonce.  (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)

As per claim 14. Forbes teaches The system of Claim 13, wherein the orthogonal function comprises at least one of a modified Hermite polynomials, Jacobi polynomials, Gegenbauer polynomials, Legendre polynomials, Chebyshev polynomials and Laguerre functions.  (Page 1 line 26 to page 2 line 5) (Page 12 line 12  to Page 13 line 8) (Forbes teaches the fundamental parts of QKD including orbital angular momentum, and using orthogonal functions including Hermite polynomials and Laguerre functions)

Claim(s) 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters US 10,579,994 in view of Hughes US 2016/0248586 in view of Vakili US 11,343,087 in view of Vakili US 11,240,013.

As per claim 5. Vakili ‘013 teaches The method of Claim 4, wherein the step of generating the first secret key further comprises: selecting a series of random bits; assigning a random basis to each of the selected series of random bits; 5 generating a first photon polarization state for each of the selected series of random bits responsive to the selected series of random bits and the assigned random basis for the selected series of random bits; and determining the first secret key responsive to matching portions of the first photon polarization states and second photon polarization states.  (Column 3 line 45 to Column 4 line 57 (teaches a method of generating a key based on a combination of random bits, basis, and polarizations to determine a key based on combination of first and second polarization states)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the key generation method of Vakili with the prior art because it improves defense against malicious attackers (Col 3 line 60) 

As per claim 12. Vakili ‘013 teaches The system of Claim 11, wherein the generating the first secret key by the blockchain processing circuitry further comprises: selecting a series of random bits; assigning a random basis to each of the selected series of random bits; generating a first photon polarization state for each of the selected series of random bits responsive to the selected series of random bits and the assigned random basis for the selected series of random bits; and determining the first secret key responsive to matching portions of the first photon polarization states and second photon polarization states.  (Column 3 line 45 to Column 4 line 57 (teaches a method of generating a key based on a combination of random bits, basis, and polarizations to determine a key based on combination of first and second polarization states)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the key generation method of Vakili with the prior art because it improves defense against malicious attackers (Col 3 line 60) 


Claim(s) 17, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters US 10,579,994 in view of Hughes US 2016/0248586 in view of Forbes WO 2018/134799A1in view of Vakili US 11,240,013.

As per claim 17. Vakili ‘013  teaches The method of Claim 16, wherein the step of generating the first secret key further comprises: selecting a series of random bits; assigning a random basis to each of the selected series of random bits; generating a first photon polarization state for each of the selected series of random bits responsive to the selected series of random bits and the assigned random basis for the selected series of random bits; and determining the first secret key responsive to matching portions of the first photon polarization states and second photon polarization states.  (Column 3 line 45 to Column 4 line 57 (teaches a method of generating a key based on a combination of random bits, basis, and polarizations to determine a key based on combination of first and second polarization states)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the key generation method of Vakili with the prior art because it improves defense against malicious attackers (Col 3 line 60) 

As per claim 23.  Vakili ‘013 teaches The system of Claim 22, wherein the step of generating the first secret key by the blockchain processing circuitry further comprises: selecting a series of random bits; assigning a random basis to each of the selected series of random bits; generating a first photon polarization state for each of the selected series of random bits responsive to the selected series of random bits and the assigned random basis for the selected series of random bits; and determining the first secret key responsive to matching portions of the first photon polarization states and second photon polarization states.   (Column 3 line 45 to Column 4 line 57 (teaches a method of generating a key based on a combination of random bits, basis, and polarizations to determine a key based on combination of first and second polarization states)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the key generation method of Vakili with the prior art because it improves defense against malicious attackers (Col 3 line 60) 

Claim(s) 20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters US 10,579,994 in view of Hughes US 2016/0248586 in view of Forbes WO 2018/134799A1 in view of  Vakili US 11,343,087

As per claim 20. Vakili explicitly teaches The method of Claim 15, wherein the hash function uses encryption based on quantum key distribution using N-state qudits, where N is greater than 2.  (Column 3 lines 35-60)  It would have been well known to one of ordinary skill in the art to include the qudits of Vakili with the QKD of Hughes because using multiple qudits is a function of QKD, but examiner has included an explicit teaching for thoroughness.

As per claim 26. Vakili explicitly teaches The system of Claim 21, wherein the hash function uses encryption based on quantum key distribution using N-state qudits, where N is greater than 2.    (Column 3 lines 35-60)
It would have been well known to one of ordinary skill in the art to include the qudits of Vakili with the QKD of Hughes because using multiple qudits is a function of QKD, but examiner has included an explicit teaching for thoroughness.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439